TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00555-CV



                                     In re Robert Lee Martin


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Robert Lee Martin has filed a petition for writ of injunction, seeking to

prevent the trial court from violating relator’s constitutional rights. See Tex. R. App. P. 52. He does

not, however, explain what it is he seeks to enjoin the court from doing or how it is his rights are

in jeopardy. We deny the petition for writ of injunction. See id. R. 52.8(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: September 3, 2015